Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 31-35 are pending in the application. Claims 31-35 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 23rd, 2020.

Claim Objections
The following word “is” should be deleted in each of claims 31, 33 and 35:

    PNG
    media_image1.png
    92
    392
    media_image1.png
    Greyscale
.
In the final three definitions of R10a and R10b in each of claims 31, 33 and 35, the phrase “R10a and R10b and are” should be amended to delete the word “and”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 31-35 are rejected as indefinite since the second structural formula (I) in each of claims 31, 33 and 35 recites a variable R4 that is undefined. Furthermore, the claims recite a definition for R2 that is not require elsewhere in the second formula. It appears that the definition for R2 should be for R4 instead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 3) Claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,725,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds reading on the instant formula along with analogous compositions and methods. For instance, claim 3 of the patent recites (6-trifluoromethoxy-benzothiazol-2-yl)-carbamic acid propyl ester, which reads on the first formula (I) where R2 is C3 alkyl. Regarding the instantly claimed methods, claim 8 of the patent recites an analogous set of cancers relative to instant 

(2 of 3) Claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,562,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the generic formulae instantly recited and the instantly claimed utilities are disclosed in the patent. Claims 1-3 of the patent recite the three instantly claimed formulae and definitions. The instantly claimed utilities are disclosed in the patent in, for instance, column 6, lines 23-26 for treating melanoma and column 6, lines 56-63 for treating cancers. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Regarding instant claims 32, 34 and 35 that recite the use of an excipient, a person having ordinary skill in the art seeking to use the compounds of the patent would have been motivated to use an excipient for ease of administration. Regarding instant claims 32 and 34 that recite an anticancer agent, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine two compounds which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.

 (3 of 3) Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,357,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods of using compositions having compounds reading on the scope of the instant claims. Claim 2 of the patent recites methods of treating conditions using a list of compounds including, for instance, (6-trifluoromethoxy-benzothiazol-2-yl)-carbamic acid propyl ester, which reads on the first formula (I) where R2 is C3 alkyl. The instant claim 35 does not recite what particular condition for which the amount must be “effective” or the frequency of dosing, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626